Citation Nr: 9903816	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected residuals of a 
gunshot wound to the left forearm, (minor extremity), with 
injury to Muscle Group VII.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from December 1941 to April 
1942, and from May 1945 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to an increased 
evaluation for residuals of a gunshot wound to the left 
forearm.  The Board, in a remand dated in April 1998, noted 
that the veteran claimed arthritis residual to his service-
connected left upper extremity gunshot wound and requested 
development pertinent to such matter.  In a rating decision 
dated in November 1998, the RO denied service connection for 
arthritis of the left upper extremity, notifying the veteran 
of that determination by letter also dated in November 1998.  
The veteran has not appealed that determination; thus, it is 
not before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a gunshot wound to the left forearm, with 
injury to Muscle Group VII, are manifested by muscle weakness 
and scarring, without compensable limitation of left forearm 
motion, and without evidence of muscle atrophy, or any 
neurologic or bony involvement, and are indicative of no more 
than moderate impairment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left upper extremity, 
with injury to Muscle Group VII, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic Code 
5307 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A clinical service record includes notation that the veteran 
received a mild, through-and-through gunshot wound to the 
left forearm in January 1942.  A report of physical 
examination conducted in May 1945 notes no musculoskeletal 
defects.

The claims file contains affidavits in support of the veteran 
being injured by gunshot wound below the left elbow in 
January 1942.  Also, a medical statement, dated in July 1952, 
and signed by a medical officer associated with the 
Philippines Department of Health, sets out that examination 
revealed two gunshot scars on the left forearm, stated to 
cause an occasional sensation of numbness.

In December 1952, the veteran reported for VA examination 
with complaints of left upper extremity numbness and 
weakness.  Examination revealed residual scarring:  There was 
an entrance scar on the volar aspect of the middle third left 
forearm, stated to be non-tender, non-depressed and slightly 
adherent.  The exit scar was on the medical aspect of the 
proximal third left forearm, such was non-tender, non-
depressed and non-adherent.  There was evidence of damage to 
Muscle Group VII, manifested by weakness.  There was evidence 
of partial injury to the medial 
anti-brachial cutaneous nerve, manifested by hypesthesia of 
the left forearm from the proximal border of the scars at the 
volar and medial aspects down to the distal part of the left 
forearm.  The veteran had normal left upper extremity motion.  
The gripping power of the left hand was stated to be 30 
percent less than the right hand.  The veteran's left arm 
measurements were less than the right.  X-rays showed no 
abnormalities of the left upper extremity.  The diagnoses 
were healed cicatrices on the left forearm; involvement of 
Muscle Group VII; hypesthesia; and reduced gripping power in 
the left hand.

In a rating decision dated in January 1953, the RO 
established service connection and assigned a 10 percent 
evaluation for injury of Muscle Group VII on the left 
forearm, effective August 1, 1952.

In April 1953, L.C., M.D., examined the veteran and noted 
damage to the ulnar nerve and artery, the dorsal and volar 
interosseous branches of the common interosseous nerve, and 
some branches of the radial artery and nerve.  Dr. L.C. 
stated that there was still "incomplete regeneration of such 
injured structures so that the patient still experienced 
sensation of numbness, tickling sensation and inability to 
left (sic) weight of the left arm."

In January 1971, S.M., M.D., examined the veteran for 
complaints of left-sided upper extremity numbness and left 
shoulder joint pain.  Examination revealed marked signs of 
weakness and numbness of the left upper extremity "due to 
his paralisis (sic)."  Dr. S.M. stated that the veteran was 
"totally and permanently disabled due to his paralisis (sic) 
left upper extremity sec. to his scar on the muscle thru and 
thru..."

In December 1973, F.P., M.D., indicated that the veteran was 
suffering from neuritis of the left forearm radiating to the 
shoulder as a consequence of a gunshot wound to the left 
forearm.  His grasping power was reduced to 20 percent and 
there was a 20 percent diminishment of muscle tone in the 
mid-forearm.

In March 1974, the veteran presented for VA examination.  He 
complained of pain and numbness in the left upper extremity, 
as well as occasional weakness.  The examiner determined that 
the veteran was right handed.  Examination showed that the 
volar aspect scar was slightly depressed, but non-adherent 
and not tender.  The medial-ulnar aspect scar was non-
depressed, non-adherent and not tender.  The left forearm 
circumference was less than the right.  There was no 
limitation of left forearm motion.  There was evidence of 
slight flabbiness of the left forearm muscles, with slight 
grip weakness.

In July 1980, M.B., M.D., stated that examination of the 
veteran revealed a painful and tender left arm.  The veteran 
complained of numbness, weakness, coarse tremors of the 
fingers with a loss of mobility in hand grasping, painful and 
persistent swelling of the wrist and elbow joints on the left 
with stiffness.  Dr. M.B. stated that due to injuries of the 
muscles and vascular area of the left arm there was impaired 
mobility of the extremity particularly in grasping, 
extension, flexion and adduction.  

In a joint affidavit dated in October 1980, friends of the 
veteran testified that the veteran complained of severe pain 
and a limitation of forearm movement. 

In March 1983, A.V., M.D., issued a medial report, which 
notes that the veteran's left forearm was "in progress of 
infection and constant reddressing (Sic) is badly needed."  
The diagnosis was minor infection.  The infection was treated 
with antibiotics with good results.

In July 1984, the veteran reported for VA examination.  The 
examiner noted that the veteran's scars were completely 
healed.  The examiner further stated that the volar scar was 
slightly depressed and adherent.  There was no evidence of a 
limitation of motion of the left forearm.  Neurologic 
examination revealed left hemiparesis, upper extremity 
greater than lower extremity.  There was also evidence of 
contortion of the left hand and mild spasticity.  The veteran 
gave a history of a sudden onset of weakness a year earlier.  
Examination in July 1984 revealed no impairment of cerebral 
cerebellar function  The impression was status post right 
cerebral infarction, probably thrombosis.

The claims file contains a medical certificate dated in 
October 1989, signed by R.M., M.D.  The veteran had been 
under treatment for physical problems to include a loss of 
left upper extremity functions, with intense pains slightly 
relieved only by potent analgesics, and with atrophy.  
Physical examination showed severe tenderness on passive 
movement of the left upper extremity, a non-functioning left 
upper extremity, decreased size as compared to the right and 
gunshot scars.  The impressions were atrophy and paralysis of 
the left upper extremity secondary to ascending neuritis of 
long standing.

In November 1989, the veteran reported for VA examination.  
The examiner noted that the entry wound scar was slightly 
depressed and adherent, but non-tender.  The exit wound scar 
was also noted to be slightly depressed.  X-rays of the left 
forearm were essentially negative.

In a medical certificate dated in February 1993, V.S.M., 
M.D., indicated that the veteran had been treated for a 
gunshot wound at the upper part of the left forearm and that 
it took some time to heal due to a lack of medicine.  Dr. 
V.S.M. reported that the veteran had numbness and severe 
pain.  Dr. V.S.M. stated that pertinent records had been 
destroyed in a fire in May 1983.

In September 1996, the RO conducted a field investigation, 
which disclosed that the veteran was assisted in ambulating 
and in attending to all daily personal needs because of 
general body weakness resulting from old age.

In February 1997, the veteran reported for VA examination.  
Examination of his scars revealed no keloid formation, 
swelling, tenderness or pain.  There was evidence of minimal 
scar depression.  The examiner noted slight weakness of the 
forearm flexors and long finger flexors.  The examiner noted 
no bony injury incurred in conjunction with the gunshot 
wound.  The veteran manifested a full range of left forearm 
motion with only minimal grasp weakness of the left hand.  
There was left forearm pronation to 45 degrees and supination 
to 45 degrees.  The veteran had wrist flexion to 70 degrees, 
extension to 30 degrees, and ulnar and radial deviation to 10 
degrees.  Muscle examination revealed no tissue loss, tendon 
damage, evidence of muscle herniation, or evidence of pain.  
There was evidence of good muscle power (4+/5) over the wrist 
flexor/finger flexor; and normal muscle power (5/5) over the 
wrist extensors, finger extensors and forearm 
pronators/supinators.  There was no evidence of joint 
swelling or deformity of the joints.  Neurologic examination 
revealed no atrophy in the left forearm or left hand and no 
pathologic reflexes in the left upper extremity.  There was 
no clinical evidence of peripheral neuropathy.  X-ray was 
negative for fractures, dislocations or retained metallic 
foreign bodies.

A medical certificate revealed in June 1997 indicates that 
the veteran was evaluated in May 1997 for osteoarthritis, 
cervical syndrome and cerebrovascular insufficiency.  

A medical statement dated in February 1998 indicates that the 
veteran was suffering from arthritis pain of the left upper 
extremity, aggravated by cold weather.  

In July 1998, the veteran presented for VA examination.  The 
veteran was noted to be right-hand dominant.  The report of 
joint examination indicates that the veteran had had no 
episodes of left shoulder dislocation or recurrent 
subluxation.  The examiner noted that the veteran evidenced a 
limitation of left shoulder motion due to arthritis.  The 
examiner noted that the veteran was able to perform his 
activities of daily living.  There was no evidence of left 
upper extremity pain or pressure on active range of motion.  
The veteran had shoulder flexion to 130 degrees, abduction to 
90 degrees, and internal and external rotation to 90 degrees.  
He had elbow flexion to 145 degrees, forearm supination to 85 
degrees and forearm pronation to 80 degrees.  He had wrist 
extension to 70 degrees, palmar flexion to 60 degrees, stated 
to be out of 80 degrees, and radial deviation to 20 degrees 
and ulnar deviation to 45 degrees.  The report of muscle 
examination noted that the veteran had no periods of symptom 
flare-up.  The examiner identified damage to the anterior 
forearm muscles residual to gunshot wound, without evidence 
of bony or neurovascular involvement.  The examiner indicated 
that the veteran had no present symptoms of muscle pain, 
activity limited by fatigue, or an inability to move joints 
through a range.  There was also no evidence of tissue loss, 
adhesions, tendon damage, bone, joint or nerve damage, 
significantly decreased muscle strength or other loss of 
muscle function, with the exception of Grade 4/5 wrist 
flexion/finger flexion/extension.  The examiner stated that 
there was no correlation of the development of left shoulder 
arthritis with the veteran's gunshot wound and that arthritis 
was a different clinical condition secondary to old age and 
not secondary to a gunshot wound.

II.  Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Currently, the veteran's service-connected residuals of a 
gunshot wound of the left forearm, with injury to Muscle 
Group VII, are rated as 10 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5307.  Diagnostic Code 5307 provides 
for evaluation of impairment of function of the muscles 
arising from the internal condyle of the humerus, which 
affects wrist and finger flexion.  Separate evaluations are 
assigned to minor and major extremities.  As the veteran is 
right-handed, his left arm is his minor extremity.  
Diagnostic Code 5307 provides for assignment of a 30 percent 
evaluation where there is severe injury to Muscle Group VII.  
Moderately severe injury to Muscle Group VII warrants 
assignment of a 20 percent evaluation; moderate injury 
warrants assignment of a 10 percent evaluation; and slight 
injury is noncompensable.  38 C.F.R. § 4.73, Diagnostic 
Code 5307.

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1998).  Evaluation includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.56, 4.59 (1998).

As revised under the new regulations, 38 C.F.R. § 4.56 
provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55(a), as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  

Here, the Board notes that the rating criteria for muscle 
group injuries were changed, effective July 3, 1997. 62 
Fed.Reg. No. 106, 30235-30240 (June 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved).  The 
defined purpose of these changes were to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 
Fed.Reg. No. 106, 30235-30237.  The Court has held that when 
the regulations concerning entitlement to a higher rating 
undergo a substantive change during the course of an appeal, 
the veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308, 312 (1991).  Here, the ratings applicable to 
this case, 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5307, 
have not undergone any substantive changes.

Pursuant to the above the Board notes that few service 
medical records pertinent to the incurrence of a gunshot 
wound are available.  In essence available records reveal 
only that the veteran incurred a through-and-through wound to 
his left upper extremity, characterized as mild proximate to 
service.  However, 38 C.F.R. § 4.56(b) provides that a 
through-and-through gunshot wound with muscle damage will be 
evaluated as at least of moderate impairment.  The currently 
assigned 10 percent evaluation reflects evaluation of the 
veteran's muscle injury as moderate under Diagnostic Code 
5307.  38 C.F.R. § 4.73.  Nevertheless, the Board has 
reviewed 38 C.F.R. § 4.73 and considered whether the 
veteran's muscle injury to Group VII is better characterized 
as moderately severe or severe.  Clearly, a review of the 
competent medical evidence, historical and contemporary, 
reveals no evidence indicative of any bone fracture or other 
bony/joint involvement incurred in connection with the in-
service gunshot wound.  Nor have post-service examinations 
revealed scarring that is ragged or that the scarring 
residuals are indicative of wide damage to muscle groups.  
There is no evidence of a loss of deep fascia or abnormal 
muscle swelling or contraction.  There is no evidence of scar 
adhesion to any bone structures.  The competent and 
contemporary evidence does not show any left upper extremity 
muscle atrophy.  Nor is there x-ray evidence of retained 
foreign bodies.  In short, the competent medical evidence 
does not show muscle damage consistent with criteria that is 
indicative of severe muscle damage.  

Further, review of the medical evidence in the current record 
does not show that the veteran's muscle injury is moderately 
severe in nature.  Most probative is the report of VA 
examination dated in July 1998.  At that time the veteran was 
able to perform activities of daily living.  There was no 
evidence of muscle pain.  The veteran reported no flare-ups 
of muscle symptomatology.  The examiner noted no limitation 
of activity due to fatigue, no evidence of tissue loss, no 
adhesions, no tendon damage, and no other loss of muscle 
function with the exception of some decreased strength of 
wrist and finger flexion and finger extension, Grade 4/5.  
Such findings are consistent with the reports of prior 
contemporary examinations, which show no atrophy, bony 
involvement, significant weakness, tissue loss, tendon 
damage, or muscle pain.  For example, in February 1997, a VA 
examiner noted only slight weakness of the forearm and long 
finger flexor, and only minimal grasp weakness of the left 
hand.  The objective medical evidence reflects findings of 
slight and minimal muscle impairment and does not support the 
assignment of an evaluation in excess of 10 percent under 
38 C.F.R. § 4.73, Diagnostic Code 5307.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In doing so, the Board first notes that the existing 
record is consistent in showing that the veteran's gunshot 
wound resulted in muscle damage, but not in any bony 
impairment.  Accordingly, diagnostic codes pertinent to bony 
or joint deformity are not for application.  However, as 
muscle damage may impact ranges of motion, diagnostic codes 
pertinent to limitation of motion are potentially applicable 
in this case.  The muscle group affected in this case is 
Group VII, which, as stated, affects wrist and finger flexion 
and extension.  Full wrist movement is from 70 degrees 
extension to 80 degrees palmar flexion.  Elbow flexion is 
from 90 degrees to 145 degrees.  Full forearm supination is 
to 85 degrees, and full forearm pronation is to 80 degrees.  
See 38 C.F.R. § 4.71, Plate II (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206 (1998), a 
noncompensable evaluation is warranted if flexion of the 
minor forearm is limited to 110 degrees.  A 10 percent 
evaluation is warranted if such flexion is limited to 100 
degrees.  A 20 percent evaluation is warranted if flexion is 
limited to 90 or 70 degrees.  As the veteran's left elbow has 
consistently exhibited flexion well in excess of 110 degrees, 
a noncompensable evaluation is the maximum rating warranted 
under Diagnostic Code 5206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207 (1998), a 10 
percent evaluation is warranted when forearm extension of the 
minor extremity is limited to 45 or 60 degrees.  A 20 percent 
evaluation is warranted if extension is limited to 75 or 
90 degrees.  Under Diagnostic Code 5208, a 20 percent 
evaluation is warranted when forearm flexion is limited to 
100 degrees, and extension is limited to 45 degrees.  As 
examiner's have consistently noted the veteran to have full 
and/or normal upper extremity motion, the competent evidence 
does not show that the criteria for a compensable evaluation 
under Diagnostic Codes 5207, 5208 have been met.  
See 38 C.F.R. § 4.31 (1998).

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5213 (1998), a 
limitation of supination to 30 degrees or less warrants 
assignment of a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Bone fusion with loss of supination and pronation 
of the forearm of the minor upper extremity also warrants a 
20 percent evaluation if the hand is fixed near the middle of 
the arc or in moderate pronation.  There is no competent 
evidence of bone fusion in this case.  Moreover, the 
competent evidence again reveals that the veteran exhibits 
supination and pronation in excess of the criteria under 
Diagnostic Code 5213.  Accordingly, a compensable evaluation 
is not warranted under that code.  38 C.F.R. 4.71a, 
Diagnostic Code 5213.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1998).  A review of 
measurements noted in connection with VA examinations in 
February 1997 and July 1998 reflects that the veteran's wrist 
motion was in excess of the above.  Thus, no more than a 
noncompensable evaluation would be warranted under Diagnostic 
Code 5215.  See 38 C.F.R. § 4.31.  Nor does the competent 
evidence reflect any ankylosis of the fingers to warrant 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
through 5255 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

In this case, the veteran's service-connected disability is 
based on muscle injury, without bony involvement and without 
any objective evidence of limitation of left upper extremity 
motion residual to a gunshot wound.  Thus, there is no basis 
for an increased evaluation based on the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  In any case, as stated above, 
the competent and contemporary evidence is consistent in 
showing an absence of swelling, fatigability, significant 
weakness or atrophy.  Also, the Board notes that the above-
listed symptoms are in any case set out under 
38 C.F.R. §§ 4.56, 4.73 as indicative of muscle damage.  
Thus, to assign the veteran a separate evaluation based on 
38 C.F.R. §§ 4.40, 4.45, 4.59 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1996).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  


The Board next notes that the veteran has complained of upper 
extremity numbness and historical medical evidence includes 
reference to paralysis residual to nerve and muscle damage 
caused by a gunshot wound.  The record contains comment by 
Dr. L.C. to the effect that in 1953 the veteran had not 
achieved complete regeneration of the injured nerve 
structures and was thus experiencing numbness.  Private 
records dated in the 1970s and early 1980s include reference 
to the veteran's complaints of numbness, without competent 
evidence of neurologic involvement shown on objective 
testing.  The Board has carefully considered the evidence of 
record and notes as extremely probative the report of VA 
examination dated in July 1998, which indicates no 
neurovascular involvement related to the veteran's gunshot 
wound.  That finding is consistent with findings shown in the 
report of examination dated in February 1997; there was no 
evidence of peripheral neuropathy at that time.  Notably, the 
competent medical evidence suggests that the veteran has 
experienced cerebrovascular difficulties resulting in left-
sided symptoms, not localized to the upper extremity.  The 
Board also notes that, in any case, 38 C.F.R. § 4.55(a), 
specifically provides that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  In this case, the veteran's complaints of 
numbness have not been shown to affect his left upper 
extremity function and result in disability above that 
manifested by the muscle weakness contemplated within the 
assignment of a 10 percent evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Thus, there is no objective evidence 
of any neurologic involvement residual to a gunshot wound and 
resulting in additional disability to necessitate 
consideration and/or application of the criteria under 
38 C.F.R. § 4.124 (1998).

Finally, the Board notes that multiple examination reports 
have noted that the veteran's left upper extremity scars were 
either slightly adherent (VA examination dated in December 
1952; VA examination report dated in July 1984) or slightly 
depressed (VA examination report dated in March 1974; VA 
examination report dated in July 1984; VA examination report 
dated in November 1989; VA examination report dated in 
February 1997).  Despite such notations, examination reports, 
particularly those performed contemporary to this appeal, do 
not indicate that the veteran's scar were keloidal in nature, 
or that there was evidence of swelling, tenderness or pain, 
or other functional impairment resulting from the veteran's 
scarring.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805 (1998) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  In the 
instant case, objective VA examinations have revealed no 
evidence of scarring compensable under Diagnostic Codes 7803, 
7804.  To the extent that the veteran's scarring is visible 
and has been noted to be adherent and/or depressed, such 
factors are contemplated and set out under 38 C.F.R. § 4.56, 
as pertains to residuals of muscle injuries.  Thus, no 
further evaluation is warranted based on the veteran's 
gunshot wound scars.  See 38 C.F.R. § 4.14.

For the above reasons and bases, the Board finds no basis 
upon which to assign a higher disability evaluation.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's gunshot wound, in and 
of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Accordingly, the veteran's claim is denied.




ORDER

An evaluation in excess of the currently assigned 10 percent 
for service-connected residuals of a gunshot wound to the 
left upper (minor) extremity, with injury to Muscle Group VII 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

